DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed November 27, 2020.  Claims 1 and 18 are amended.  Claims 1-20 are pending.

Election/Restrictions

Claims 1-20 are allowable.  Claims 6-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A, B and C, as set forth in the Office action mailed on February 26, 2020, is hereby withdrawn and claims 6-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a display device comprising: a display panel that displays an image; a plurality of connection films covering an edge of the display panel and arranged in a first direction: a plurality of spacer members disposed on a first surface of the display panel and arranged in the first direction, wherein each of the spacer members comprises: first and second long sides extending in the first direction; and an outer line connecting the first and second long sides to each other, wherein the outer line comprises a plurality of lines extending in different directions and a printed circuit board electrically connected to the display panel through the plurality of connection films; wherein a first outer line of a first spacer member of the plurality of spacer members is adjacent to a second outer line of a second spacer member of the plurality of spacer members, wherein a shape of the first outer line corresponds to a shape of the second outer line and wherein a gap between the first outer line and the second outer line is aligned with at least one of the plurality of connection films in a second direction intersecting the first direction.  The best prior art of record, Wang, discloses the claimed invention but fails to teach or suggest a printed circuit board electrically connected to the display panel through the plurality of connection films, nor does Examiner find sufficient reason or motivation to electrically connect a printed circuit board to the display panel (10,20) in Wang through the designated connection 
Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a display device comprising: a display panel comprising: a display area that displays an image; and a non-display area that does not display the image; a plurality of connection films arranged on one side of the non-display area in a first direction; a first spacer member disposed between the display area and the plurality of connection films; and a second spacer member disposed between the display area and the plurality of connection films, wherein the second spacer member is spaced apart from the first spacer member in the first direction, wherein a direction of a gap between the first spacer member and the second spacer member is changed at least four times.  The best prior art of record, Wang, discloses the claimed invention but fails to teach or suggest that a direction of a gap between the first spacer member and the second spacer member is changed at least four times, nor does Examiner find sufficient reason or motivation to modify the first and second spacer members such that a direction of the gap between the first and second spacer members change at least four times.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 16-17 are allowable in that they are dependent on, and further limit claim 15.
Regarding claim 18, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a display device comprising: a display panel that displays an image; and a plurality of spacer members disposed on a front surface and a back surface of the display panel and arranged in a first direction, wherein the back surface faces away from the front surface, wherein each of the spacer members comprises: a first long side and a second long side, both extending in the first direction, and an outer line connecting the first and second lone sides to each other, wherein the plurality of spacer members comprises a first spacer member including a first outer line and a second spacer member including a second outer line facing the first outer line, wherein the second long side is opposite the first long side, wherein the first outer line includes a protrusion and the second outer line includes a recess with a shape to receive the protrusion of the first outer line, and wherein the front surface and the back surface are outer surfaces of the display panel.  The best prior art of record, Wang, discloses the claimed invention but fails to teach or suggest that the back surface of the display panel face away from the front surface and the front and back surfaces are outer surfaces of the display panel, nor does Examiner find sufficient reason or motivation to modify the device in Wang to position the spacing members on the front and back surface of the display panel, wherein the back surface of the display panel face away from the front surface and the front and back surfaces are outer surfaces of the display panel.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 19-20 are allowable in that they are dependent on, and further limit claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875